DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-12 and 14-25 have been examined and are rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2019, 10/02/2019, and 04/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to arguments
	Applicant’s argument filed on August 25, 2021 regarding modification of the election requirement has been considered and is persuasive. Claims 23-25 have been added to the elected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, and 14-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mermoud et al. (USPGPub 2015/0332165). 

As per claim 1, Mermoud teaches a method performed by a master node operable in a communication network for predicting one or more metrics associated with the communication network (Mermoud, see paragraph [0060], The machine learning model may be used for predicting one or more network metrics, including, but not limited to, delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, maximum transmission unit (MTU), and the like. An example machine learning model includes a variational Bayesian least squares (VBLS) regression model, which is a type of algorithm currently deployed in IoT networks) the method comprising: 
- receiving prediction(s) based on training data from local nodes in the communication network (Mermoud, see paragraph [0065], the initialized incremental version 710 of the machine learning model can be pushed from the centralized controller 510 to the edge device 520 and proceed to be trained using incoming data at the edge device. The incremental version 710 may be trained utilizing stream-based active learning techniques, as further described above, whereby the incremental model is fed by every incoming data sample) 
- determining weight parameter(s) associated with the local nodes based on the received prediction(s) and previously received prediction(s) (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information) and
 - adjusting a respective local reporting policy for one or more local nodes based on the determined weight parameter(s) (Mermoud, see paragraph [0070], When comparing the outcomes of the batch version 610 of the machine learning model to the outcomes of the incremental version 710 of the machine learning model, countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520).

As per claim 2, Mermoud teaches the method according to claim 1, wherein the adjusting of the respective local reporting policy comprises transmitting the respective reporting policy to the one or more local nodes to which the respective reporting policy is intended (Mermoud, see paragraph [0071], of the incremental version 710 of the machine learning model may be automatically adjusted, such that the incremental version 710 of the machine learning model is able to adapt to perturbations in network behavior at the edge device).

As per claim 3, Mermoud teaches the method according to claim 1 or 2, further comprising determining a global model for predicting one or more metrics associated with the communication network based on the received prediction(s) from the local nodes and the determined weight parameter(s) (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information).

As per claim 4, Mermoud teaches the method according to claim 1, further comprising requesting a first set of predictions based on training data from local nodes in the communication network. (Mermoud, see paragraph [0067], the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model (using the same data)).

As per claim 5, Mermoud teaches the method according to claim 1, wherein the adjusting of the respective local reporting policy comprises deactivating a local node having a determined weight parameter not meeting a first threshold, wherein the local node will stop to send predictions to the master node. (Mermoud, see paragraph [0070], countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520. For example, in the case that the predictions are divergent, the incremental version 710 at the edge may be reset in order to account for a convergence problem and to adjust the forgetting rate).

As per claim 6, Mermoud teaches the method according to claim 1, wherein the adjusting of the respective local reporting policy comprises activating a previously deactivated node, wherein the local node will start to send predictions to the master node. (Mermoud, see paragraph [0071], a parameter (e.g., forgetting rate) of the incremental version 710 of the machine learning model may be automatically adjusted, such that the incremental version 710 of the machine learning model is able to adapt to perturbations in network behavior at the edge device).

As per claim 7, Mermoud teaches the method according to claim 1, wherein the adjusting of the respective local reporting policy comprises changing the frequency with which a local node sends predictions to the master node depending on the determined weight parameter(s) of the local node (Mermoud, see paragraph [0067], outcomes of the batch version 610 of the machine learning model and the incremental version 710 of the machine learning model are exchanged, and the batch version 610 and the incremental version 710 of the machine learning model can be cross-validated against each other. By doing so, the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model).

As per claim 8, Mermoud teaches the method according to claim 1, wherein the adjusting of the respective local reporting policy comprises changing the frequency with which a local node sends predictions to the master node depending on (i) prediction accuracy of the received prediction(s) from the local nodes, and/or (ii) the determined weight parameter(s). (Mermoud, see paragraph [0067], the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model (using the same data).).

As per claim 9, 
		[Rejection rational for claim 6 is applicable]. 

As per claim 10, Mermoud teaches a method performed by a local node operable in a communication network for predicting one or more metrics associated with the communication network, (Mermoud, see paragraph [0060], The machine learning model may be used for predicting one or more network metrics, including, but not limited to, delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, maximum transmission unit (MTU), and the like. An example machine learning model includes a variational Bayesian least squares (VBLS) regression model, which is a type of algorithm currently deployed in IoT networks) the method comprising:
 - receiving a local reporting policy from a master node in the communication network, the local reporting policy informing the local node of how to send a prediction to the master node, wherein, based on the received local reporting policy from the master node, (Mermoud, see paragraph [0065], the initialized incremental version 710 of the machine learning model can be pushed from the centralized controller 510 to the edge device 520 and proceed to be trained using incoming data at the edge device. The incremental version 710 may be trained utilizing stream-based active learning techniques, as further described above, whereby the incremental model is fed by every incoming data sample)  the method comprises: 
- building a local model based on locally available data, (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information)
 - performing a prediction based on the local model, and transmitting the prediction to the master node in accordance with the received local reporting policy. (Mermoud, see paragraph [0070], When comparing the outcomes of the batch version 610 of the machine learning model to the outcomes of the incremental version 710 of the machine learning model, countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520).

As per claim 11, Mermoud teaches the method according to claim 10, wherein the received reporting policy comprises information instructing the local node to activate its predictions, deactivate its predictions or changing the frequency with which the local node transmits predictions to the master node (Mermoud, see paragraph [0071], a parameter (e.g., forgetting rate) of the incremental version 710 of the machine learning model may be automatically adjusted, such that the incremental version 710 of the machine learning model is able to adapt to perturbations in network behavior at the edge device).

As per claim 12, Mermoud teaches the method according to claim 10 , further comprising, determining an accuracy of a made prediction, and determining a weight parameter based on the determined accuracy. (Mermoud, see paragraph [0067], the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model (using the same data)).

As per claim 13, Mermoud teaches a method performed by a service assurance system implemented in a communication network for predicting one or more metrics associated with the communication network, (Mermoud, see paragraph [0060], The machine learning model may be used for predicting one or more network metrics, including, but not limited to, delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, maximum transmission unit (MTU), and the like. An example machine learning model includes a variational Bayesian least squares (VBLS) regression model, which is a type of algorithm currently deployed in IoT networks) the method comprising: 
- a master node requesting  a first set of predictions based on training data from one or more local nodes in the communication network, (Mermoud, see paragraph [0065], the initialized incremental version 710 of the machine learning model can be pushed from the centralized controller 510 to the edge device 520 and proceed to be trained using incoming data at the edge device. The incremental version 710 may be trained utilizing stream-based active learning techniques, as further described above, whereby the incremental model is fed by every incoming data sample) 
- the one or more local nodes receiving  the request, building a local model based on locally available data, performing a prediction and transmitting the prediction(s) to the master node,  (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information)
- the master node receiving  the prediction(s) from local nodes in the communication network, determining weight parameter(s) associated with the local nodes based on the received prediction(s) and previously received prediction(s), and adjusting a respective local reporting policy for one or more local nodes based on the determined weight parameter(s), ) (Mermoud, see paragraph [0070], When comparing the outcomes of the batch version 610 of the machine learning model to the outcomes of the incremental version 710 of the machine learning model, countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520).
 - the one or more local nodes receiving the local reporting policy from the master node in the communication network, the local reporting policy informing the local node of how to send prediction(s) to the master node, wherein, based on the received reporting policy from the master node (Mermoud, see paragraph [0070], When comparing the outcomes of the batch version 610 of the machine learning model to the outcomes of the incremental version 710 of the machine learning model, countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520. For example, in the case that the predictions are divergent, the incremental version 710 at the edge may be reset in order to account for a convergence problem and to adjust the forgetting rate. Additionally, or alternatively, the batch version 610 in the controller 510 may be reset in order to account for a drastic change in conditions of the incoming data at the edge)
- the one or more local nodes building a local model based on locally available data, performing a prediction based on the local model, and transmitting the prediction to the master node in accordance with the received local reporting policy (Mermoud, see paragraph [0070], When comparing the outcomes of the batch version 610 of the machine learning model to the outcomes of the incremental version 710 of the machine learning model, countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520).

As per claim 14, 
		[Rejection rational for claim 2 is applicable]. 
(Mermoud, see paragraph [0071], of the incremental version 710 of the machine learning model may be automatically adjusted, such that the incremental version 710 of the machine learning model is able to adapt to perturbations in network behavior at the edge device).

As per claim 16, Mermoud teaches the master node  according to claim 1, further being configured for determining a global model for predicting one or more metrics associated with the communication network based on the received prediction(s) from the local nodes and the determined weight parameter(s). (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information).

As per claim 17, Mermoud teaches the master node according to claim 14, further being configured for requesting a first set of predictions based on training data from local nodes in the communication network. (Mermoud, see paragraph [0067], the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model (using the same data)). 
(Mermoud, see paragraph [0070], countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520. For example, in the case that the predictions are divergent, the incremental version 710 at the edge may be reset in order to account for a convergence problem and to adjust the forgetting rate).

As per claim 19.
		[Rejection rational for claim 6 is applicable].

As per claim 20, Mermoud teaches the master node according to claim 1, wherein the master node is configured for adjusting the respective local reporting policy by changing the frequency with which a local node sends predictions to the master node depending on the determined weight parameter(s) of the local node. (Mermoud, see paragraph [0070], When comparing the outcomes of the batch version 610 of the machine learning model to the outcomes of the incremental version 710 of the machine learning model, countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520).

As per claim 21, Mermoud teaches the master node according to claim 1, wherein the master node is configured for adjusting the respective local reporting policy by changing the frequency with which a local node sends predictions to the master node depending on (i) (Mermoud, see paragraph [0067], the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model (using the same data).).

As per claim 22, 
		[Rejection rational for claim 6 is applicable].

As per claim 23, Mermoud teaches a local node operable in a communication network for predicting one or more metrics associated with communication network, (Mermoud, see paragraph [0060], The machine learning model may be used for predicting one or more network metrics, including, but not limited to, delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, maximum transmission unit (MTU), and the like. An example machine learning model includes a variational Bayesian least squares (VBLS) regression model, which is a type of algorithm currently deployed in IoT networks) the local node being configured for: 
- receiving a local reporting policy from a master node in the communication network, the local reporting policy informing the local node of how to send a prediction to the master node, wherein, based on the received local reporting policy from the master node, (Mermoud, see paragraph [0065], the initialized incremental version 710 of the machine learning model can be pushed from the centralized controller 510 to the edge device 520 and proceed to be trained using incoming data at the edge device. The incremental version 710 may be trained utilizing stream-based active learning techniques, as further described above, whereby the incremental model is fed by every incoming data sample)  the local node  is configured for: 
- building a local model based on locally available data (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information)
- performing a prediction based on the local model, and  transmitting the prediction to the master node in accordance with the received local reporting policy. ) (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information).

As per claim 24, 
		[Rejection rational for claim 6 and 7 is applicable].

As per claim 25, 
		[Rejection rational for claim 4 is applicable]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449